DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 10/29/2019 and the Response to Election / Restriction requirement filed on 07/13/2022.  As directed by the amendment: claims 1 – 17 have been amended, and claims 18 – 22 have been added.  Thus, claims 1 – 22 are presently pending in this application with claims 1 – 10, and 18 – 21 currently withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 11 – 17, and 22) in the reply filed on 07/13/2022 is acknowledged.
Claims 1 – 10, and 18 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.

Claim Objections
Claims 11 – 17, and 22 are objected to because of the following informalities:  
“Eye ultrasound (US) delivery device” in claim 11 line 1 should read “An eye ultrasound (US) delivery device”
“Eye US delivery device according to claim” in line 1 of each of claims 12 – 17, and 22 should read “The eye US delivery device according to claim” in order to avoid a potential rejection under 35 U.S.C. 112(b) of claims 12 – 17, and 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (U.S. 2018/0104514).
Regarding claim 11, Gertner teaches an eye ultrasound (US) delivery device (Figures 8, 10, and 12), comprising at least two US transducers (two transducers 1220 as shown in Figure 8) disposed on a substrate (eye mask as described in paragraph [0508] can be a substrate) suitable to be applied on the cornea of a human to target the retina of a human (paragraph [0495] discusses placing the transducers 1220 on the surface of the eye and deliver ultrasound to the retina), wherein the US transducers can be activated sequentially, specifically ultrasound is applied to an eye in sequence with ionizing radiation therapy to enhance the treatment of the retina with the ionizing radiation as discussed in paragraph [0504].
Further, Gertner also teaches another embodiment that the ultrasound transducer can be unfocused ultrasound transducer, specifically the ultrasound to the posterior segment may be focused, softly focused, or unfocused depending on the desired intensity and application and/or specificity of location (paragraph [0498]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of the embodiment discussed in paragraph [0498] by Gertner with the embodiment discussed in paragraph [0495] by Gertner in order to break up debris and improve vision (paragraph [0499]).
Further, Applicant may wish to note that the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require "a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 12, Gertner teaches claim 11 as seen above.
However, Gertner does not specify that the unfocused plan US transducers are spaced apart from each other by at least 1 mm on the substrate.
Examiner notes that the distance between the transducers is a result effective variable since Gertner discloses that the transducers 1220/312/322 are at two different physical positions on the eye and that the transducers are angled in order to avoid the lens as discussed in paragraphs [0492] and [0493], and as shown in Figures 8 and 12.  Further, Gertner also discloses that the exact position depends on the energy level, frequency, and the specific application of the ultrasound (paragraph [0493]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to make the unfocused plan US transducers spaced apart from each other by at least 1 mm on the substrate, for the purpose of avoiding the lens as discussed in paragraph [0493] by Gertner, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
It would have been obvious to one having ordinary skill in the art at the time application was filed to have comprises at least one peripheral unfocused plan US transducer on a substrate, in order to perform a specific application as discussed in paragraph [0492], since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI).
Regarding claim 15, Gertner teaches immobilization means to maintain the device on the retina of the human, specifically the device can be in form of an eye mask (eye mask would hold the transducers in place) which covers both eyes and contains ultrasound transducers pointed toward the retina of the patient (paragraph [0508]).
Regarding claim 16, Gertner teaches that the substrate further comprises at least one optical fiber, placed between two unfocused plan US transducers, specifically Another reason that in some embodiments the transducers are offset from the lens is that the central visual pathway of the eye may be utilized for imaging of the intra-ocular structures such as, for example, if OCT were couple to ultrasound or optical ophthalmic imaging (e.g. using a slit lamp) as discussed in paragraph [0493].
Regarding claim 17, Gertner teaches that the eye US delivery device is adapted to generate unfocused US beams with a resonance frequency ranging from 0.5 to 3 MHz (paragraph [0547]).

Claim(s) 13, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (U.S. 2018/0104514) in view of Potter (U.S. 2017/0087014).
Regarding claims 13, 14, and 22, Gertner teaches claim 11 as seen above.
However, Gertner does not specify that the substrate comprises an annular unfocused plan US transducer, to be placed around the iris (claim 13); wherein the substrate further comprises at least one peripheral unfocused plan US transducer (claim 14); and the substrate further comprises at least 4 peripheral unfocused plan US transducers, disposed circularly around the central annular unfocused plan US transducer (claim 22).
However, Gertner teaches that more than two transducers can be used depending on the application.
Potter teaches a device similar to Gertner and the current application, further including that:
the substrate comprises an annular unfocused plan US transducer, to be placed around the iris (annular ring transducers as discussed in paragraph [0059] and different type of transducers as discussed in paragraph [0132]); 
wherein the substrate further comprises at least one peripheral unfocused plan US transducer (see multiple peripheral transducers as shown in Figure 15A); 
and the substrate further comprises at least 4 peripheral unfocused plan US transducers, disposed circularly around the central annular unfocused plan US transducer (see plurality of peripheral transducers and a central axial transducer as shown in Figures 15A and 15B and discussed in paragraph [0062]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Potter with the device of Gertner in order to optimize cost requirements, lightness/size, distance between adjacent transducer, output energy level and frequency or overall device design (paragraph [0131]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783     
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783